NIX, Presiding Judge.
The defendant was charged by Information with the crime of Obtaining Money Under False Pretenses in Seminole County, ■Oklahoma. He was tried before a jury who found the defendant Guilty, left the punishment up to the trial judge, who sentenced defendant to a term of 2 years in the Oklahoma State Penitentiary.
Defendant appeals to this Court by petition in error, and a case-made containing excerpts from the record. There was no Judgment and Sentence in the case-made. Nor has one been filed of record. There appears in the Clerk’s file a certified copy of the Judgment and Sentence, but the Clerk refuses to file same because he has no recollection of it being presented to him. Pie says it just appeared in the file. Examination of the record after the time for appeal had long since expired revealed no Judgment and Sentence. The Judgment and Sentence did not appear in the Clerk’s file in time to convey Jurisdiction upon the Court, even if it had been properly filed. This Court has consistently held:
“Where appeal was taken from alleged judgment of conviction and the transcript of record or casemade contains no copy of the judgment and sentence of the trial court, this court does not acquire jurisdiction of the appeal, and such appeal will be dismissed.”
See Peters v. State, Okl.Cr., 365 P.2d 174; Moran v. State, Okl.Cr., 333 P.2d 318; Patton v. State, 60 Okl.Cr. 409, 64 P.2d 1245; Payne v. State, 84 Okl.Cr. 166, 180 P.2d 193.
For the foregoing reason, the purported appeal is hereby dismissed.
BRETT, J., not participating.
BUSSEY, J., concurs.